Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In accordance with the Remarks filed 03/15/2021, claims 13-19 and 30 are elected for examination on the merits; and claims 1-12 and 20-29 are withdrawn from examination.
This application claims priority from provisional application 62715155 (filed 08/06/2018).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 13, 16, 17, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 line 4, the phrase “the AP” is unclear and ambiguous as to whether it is referred to the (a) “plurality of APs” as in claim 13 line 3, or (b) “each of the plurality of APs” as in claim 13 line 4.  If it is indeed (b), it is suggested that --- the AP --- be changed to --- the corresponding AP ---.  Otherwise, clarification is requested.  Similar problem appears in line 7 and claim 30.
Claim 16 line 2, "the at least two of the plurality of APs" has no antecedent basis.  Similar problem appears in claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 13-17 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. (US 20130286959 A1, hereinafter Lou), in view of Aboul-Magd et al. (US 20140056205A1, hereinafter Aboul-Magd).

Regarding claim 13, Lou teaches a method for wireless communication, performed by a wireless station (STA), comprising (in general, see fig. 29 and corresponding paragraphs, in particular, paragraphs 215-219 and 301-302): 
receiving one or more sounding sequences from an access point (AP) (see at least para. 216 and 301, e.g. AP transmits request (Req) frames 2935 with regular sounding PHY convergence procedure for  frequency synchronization); 
estimating, for the AP, a carrier frequency of the AP based at least in part on the one or more corresponding sounding sequences (see at least para. 301, e.g. perform frequency offset estimation); and 
transmitting, to the AP, correction information indicating a frequency offset between the carrier frequency of the AP and a target carrier frequency based at least in part on a corresponding one of the estimated carrier frequencies (see at least para. 301, e.g. STAs compensate the estimated frequency offset on the Resp transmission).
Lou differs from the claim, in that, it does not specifically disclose [receiving one or more sounding sequences from] each of a plurality of access points (APs); which is well known in the art and commonly used for effectively compensating frequency offset.
Aboul-Magd, for example, from the similar field of endeavor, teaches mechanism of [receiving one or more sounding sequences from] each of a plurality of access points (APs) (see at least fig. 11 and its paragraphs 76-77, e.g. AP 312 and 314); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Aboul-Magd into the method of Lou for effectively compensating frequency offset.

Regarding claim 14, Lou in view of Aboul-Magd teaches the one or more sounding sequences are contained in one or more of a null data packet announcement (NDPA) or a null data packet (NDP).  (Aboul-Magd, see at least para. 76, e.g. NDPA and NDP)

Regarding claim 15, Lou in view of Aboul-Magd teaches receiving a null data packet (NDP) from each of two or more of the plurality of APs; and transmitting, to each of the two or more APs, a compressed beamforming report (CBR) based on a corresponding one of the received NDPs. (Lou, see at least para. 282, e.g. NDP and compressed beamforming report; Aboul-Magd, see at least para. 51 of fig. 7)

Regarding claim 16, Lou in view of Aboul-Magd teaches the NDPs are concurrently received from the at least two of the plurality of APs.  (Lou, see at least para. 282, e.g. NDP and compressed beamforming report; Aboul-Magd, see at least para. 51 of fig. 7)

Regarding claim 17, Lou in view of Aboul-Magd teaches the CBRs are concurrently transmitted to the at least two of the plurality of APs.  (Lou, see at least para. 282, e.g. NDP and compressed beamforming report; Aboul-Magd, see at least para. 51 of fig. 7)

Regarding claim 30, this claim is rejected for the same reasoning as claim 13 except this claim is in apparatus claim format.
To be more specific, Lou in view of Aboul-Magd also teaches a same or similar apparatus with modem, processor, and memory (Lou, see at least fig. 1B), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lou in view of Aboul-Magd, as applied to claim 13 above, and further in view of WANG et al. (US 20180295601, hereinafter WANG).

Regarding claim 18, Lou in view of Aboul-Magd teaches all of the subject matters in claim 13 except receiving a beamformed test frame transmitted from at least two of the plurality of APs; and estimating phase differences between beamformed channels across the at least two of the plurality of APs based on the beamformed test 
WANG, for example, from the similar field of endeavor, teaches mechanism of receiving a beamformed test frame transmitted from at least two of the plurality of APs; and estimating phase differences between beamformed channels across the at least two of the plurality of APs based on the beamformed test frame (see at least fig. 4-5 and 66-67, along with the contents disclosed in fig. 6 and para. 68-73, e.g. AoA estimation and AoA feedback); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate WANG into the method of Lou in view of Aboul-Magd for effectively maximizing signal to noise ratio.

Regarding claim 19, Lou in view of Aboul-Magd and WANG teaches transmitting, to the at least two of the plurality of APs, a feedback frame including one or more correction factors indicating the estimated phase differences between the beamformed channels.  (WANG, see at least fig. 4-5 and 66-67, along with the contents disclosed in fig. 6 and para. 68-73, e.g. AoA estimation and AoA feedback);

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465